     3:17-cv-03279-SEM-TSH # 154       Page 1 of 5                                  E-FILED
                                                      Tuesday, 13 August, 2019 09:17:37 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JACQUELINE FARRIS,                 )
                                   )
           Plaintiff,              )
                                   )
     v.                            )        No. 17-cv-3279
                                   )
ERIK KOHLRUS, et al.,              )
                                   )
           Defendants.             )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Jacqueline Farris’

Statement of Fees and Costs (d/e 120) (Statement of Fees). This Court

awarded fees and costs in connection with its ruling on Farris’ Third Motion

to Compel Discovery Responses and Response to Defendants’ Fifth

Motion for Extension of Time (d/e 108) and matters reserved from her

Second Motion to Compel Defendants to Participate in Discovery and to

Enforce this Court’s October 5, 2018 Order (d/e 102) (collectively Farris’

Motions to Compel). Opinion entered January 29, 2019 (d/e 117)

(Opinion), at 31-32.

     As directed by the Opinion, Farris submitted the Statement of Fees.

Farris asks for $3,248.50, representing 8.9 hours expended by her attorney

Sarah Grady. Grady’s rate was $365.00 per hour. Farris presented
                                Page 1 of 5
     3:17-cv-03279-SEM-TSH # 154     Page 2 of 5




attorney Grady’s billings and evidence of the reasonableness of the rate.

Farris is not seeking recovery of any expenses incurred in connection with

the Motions to Compel.

      In response, Defendants raise two objections. Defendants assert that

attorney Grady’s rate is governed by the Prison Litigation Reform Act

(PLRA). 42 U.S.C. § 1997e. Pursuant to the Act, fees recoverable by a

prisoner plaintiff pursuant to 42 U.S.C. § 1988 are limited to 150 percent of

the hourly rate established under 18 U.S.C. § 3006A for appointed

attorneys in criminal cases. 42 U.S.C. § 1997e(d). Currently, the PLRA

cap is $210.00 per hour. See Response to Plaintiff’s Statement Fees and

Costs (Doc. 120) (d/e 127) (Response).

      U.S. District Judge Harold A. Baker of this District addressed this

issue some time ago. Edwin G. v. Washington, 2001 WL 196760 (C.D. Ill.

Jan. 26, 2001). Judge Baker explained that fees awarded as discovery

sanctions are governed by Rule 37 and not fee awards under § 1988, and

therefore, not subject to the PLRA cap. The discovery sanctions are a

valuable tool to discipline parties and encourage parties to comply with

discovery rules. Compliance with discovery rules is essential to the

efficient administration of justice in federal courts. Judge Baker explained:

      Sanctions provide the district court with an effective means of
      ensuring that litigants will comply with discovery orders. The
                                 Page 2 of 5
     3:17-cv-03279-SEM-TSH # 154     Page 3 of 5




      award of attorney's fees as sanctions under Fed. Rule Civ. Pro.
      Rule 37(a)(4)(A) is distinct from an award that might be
      forthcoming under 42 U.S.C. § 1988, if the plaintiffs ultimately
      prevail in this suit. Sanctions are not based upon the
      defendants' liability for the alleged claims. Sanctions are
      applied for conduct during the discovery process. Therefore,
      the award of attorney fees as a sanction is outside of the PRLA.

Edwin G. v. Washington, 2001 WL 196760, at *2.

      Defendants note that some courts, primarily in the Ninth Circuit, have

disagreed with Judge Baker. See Webb v. Ada County, 285 F.3d 829, 837

(9th Cir. 2002); Norwood v. Vance, 2008 WL 686901 (E.D. Cal. March 12,

2008) (limiting attorney’s fees sanction for trial misconduct based on

PLRA), rev’d on other grounds, 591 F.3d 1062 (9th Cir. 2010); Balla v.

Idaho State Bd. of Corr., 2016 WL 6762651, at *2–3 (D. Idaho February 1,

2016).

      The Court has reviewed the PRLA and these cases carefully. The

Court agrees with Judge Baker’s analysis. Discovery sanctions are not

fees awarded pursuant to § 1988. Discovery sanctions in this case are

authorized by Rule 37, and the sanctions serve a separate important

function of securing compliance with the rules and discovery and the

efficient administration of justice in the federal system. The Court,

therefore, holds that the fee awards as discovery sanctions are not




                                 Page 3 of 5
     3:17-cv-03279-SEM-TSH # 154     Page 4 of 5




awarded pursuant to § 1988 and are not subject to the cap in PLRA §

1997e.

      The Court has further reviewed the showing made by Farris regarding

attorney Grady’s rate and determined the rate to be a reasonable rate that

lawyers of similar ability and experience in the community charge for their

work in cases similar to this. See Jeffboat, LLC v. Director, Office of

Workers’ Compensation Programs, 553 F.3d 487, 489-90 (7th Cir. 2009);

see also, Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); (approving of

awarding fees based on reasonable hourly rates).

      The Defendants also object to payment of fees for the 1.1 hours

Grady spent on November 5, 2018. The entry on that date states, “Drafting

2nd MTC; conversation w/ Julie Goodwin re MTC & subpoenas.” Motion,

Exhibit B, Time Records of Plaintiff’s Counsel. The Defendants object to

payment of fees for this entry because some portion of the time billed was

spent on subpoenas unrelated to Farris’ Motions to Compel. The Court

agrees. The records fail to identify the time spent on November 5, 2018 on

the Motions to Compel rather than unrelated subpoenas. The Court will not

award the fees requested for the 1.1 hours of time spent on November 5,

2018. The Court therefore allows recovery of fees for 7.8 hours of attorney

Grady’s time at a rate of $365.00, for a total of $2,847.00.

                                 Page 4 of 5
     3:17-cv-03279-SEM-TSH # 154     Page 5 of 5




      THEREFORE, IT IS ORDERED that pursuant to this Court’s Opinion

entered January 29, 2019 (d/e 117) and Federal Rule of Civil Procedure

37(a)(5)(C), and after careful review of the Plaintiff’s Statement of Fees and

Costs (d/e 120) and Defendants’ Response to Plaintiff’s Statement of Fees

and Costs (Doc. 120) (d/e 127), this Court hereby orders Defendants to pay

Plaintiff Jacqueline Farris’ attorney fees in the amount of $2,847.00.

ENTER: August 13, 2019




                              s/ Tom Schanzle-Haskins
                              TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE



.




                                 Page 5 of 5
